Citation Nr: 1022963	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had active military service from December 1942 to 
September 1945.  He was also a member of the Navy Reserve 
from December 1949 to December 1953.  He served in World War 
II, including service during the invasion of Sicily.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2010.  A copy of the 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a July 2005 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; the Veteran was provided notice of the decision 
and his appellate rights, but did not file a notice of 
disagreement.

2.  In June 2008, the Veteran filed an application to reopen 
his claim for service connection for bilateral hearing loss.   

3.  Additional evidence received since the July 2005 rating 
action is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  It is at least as likely as not that the Veteran's 
bilateral hearing loss began during active service as the 
result of in-service acoustic trauma.    



CONCLUSIONS OF LAW

1.  The July 2005 rating action, in which the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1103 (2009).

2.  The evidence received since the July 2005 rating action 
is new and material and the claim of entitlement to service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

3.  With application of the doctrine of reasonable doubt, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.       

In this case, the Board is rendering a decision in favor of 
the Veteran, reopening the Veteran's claim and granting 
service connection for bilateral hearing loss.  Therefore, a 
further discussion of the VCAA duties is unnecessary.         






II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  The United 
States Court of Appeals for Veterans' Claims (Court) has held 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal audiometric testing limits at separation from service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also  38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).


III.  New and Material Claim

The Veteran's original claim of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
a July 2005 rating action.  At that time, the RO stated that 
there was no evidence of record which showed that the Veteran 
had a bilateral hearing loss disability as defined by VA (see 
38 C.F.R. § 3.385), that was due to his military service.  
The Veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement 
with respect to the claim.  Therefore, the July 2005 rating 
decision became final based on the evidence then of record. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

Notwithstanding the foregoing, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the July 2005 rating action was the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the July 2005 rating 
action consisted of the Veteran's service records, private 
medical records, dated from October 1984 to December 2002, 
and VA Medical Center (VAMC) outpatient treatment records, 
dated from January 2001 to April 2003.

Service records show that the Veteran had active military 
service from December 1942 to September 1945.  He was also a 
member of the Navy Reserve from December 1949 to December 
1953.  He served in World War II, including service during 
the invasion of Sicily.  His Military Occupational Specialty 
(MOS) from June to August 1943, was as a deck force gunner.  

The Veteran's service treatment records from his first period 
of service from December 1942 to September 1945, are negative 
for any complaints or findings of bilateral hearing loss.  
The records show that in September 1945, he underwent a 
separation examination.  The examination revealed no defects 
of the ears and the Veteran's hearing was measured as 20/20 
for coin click and15/15 for whispered voice.  The records 
from the Veteran's second period of service from December 
1949 to December 1953, are also negative for any complaints 
or findings of bilateral hearing loss.  In December 1953, the 
Veteran was honorably discharged and did not present for a 
physical examination.       

Private medical records, dated from October 1984 to December 
2002, are negative for any complaints or findings of 
bilateral hearing loss.  

The VAMC outpatient treatment records, dated from January 
2001 to April 2003, show that in June 1998, the Veteran was 
treated for complaints that his hearing was getting worse and 
that his ears felt clogged.  Impacted cerumen was irrigated 
from both ears revealing intact tympanic membranes.  The 
impression was status post impacted cerumen.    

Evidence received subsequent to the July 2005 rating action 
consists of private medical records, dated from October 2007 
to March 2008, a private medical statement from E.Y.R., M.D. 
and M.L.R., M.D., dated in December 2007, private medical 
statements from A. H., M.D., dated in January 2008 and April 
2009, a VA Form 21-4138, Statement in Support of Claim, dated 
in June 2008, a VA examination report, dated in October 2008, 
a statement from the Veteran, dated in April 2009, and 
hearing testimony.

Private medical records, dated from October 2007 to March 
2008, show that in October 2007, the Veteran was diagnosed 
with left mastoiditis.  In November 2007, he underwent a left 
simple mastoidectomy.  

In a private medical statement from Drs. E.Y.R. and M.L.R., 
dated in December 2007, they indicated that the Veteran had 
hearing loss which had been present for some time.  The 
Veteran's last audiogram showed a sensorineural hearing loss 
in his right ear and a mixed hearing loss in the left ear.  
According to Drs. R. and R., although the Veteran's 
audiometric evaluation was not classic for a noise-induced 
hearing loss, his history of exposure to loud noises as a 
deck gunner without the use of ear protection was a possible 
risk factor for hearing loss.      

In a private medical statement, dated in January 2008, Dr. 
A.H. stated that the Veteran had a longstanding hearing loss 
which started many years ago when he was exposed to gunfire 
during his military service.  Dr. H. opined that given that 
ear protection was not used while the Veteran was in the 
military, it was his opinion that that precipitated the 
Veteran's hearing loss.  Over time, the Veteran's hearing 
gradually deteriorated. 

In a VA Form 21-4138, Statement in Support of Claim, dated in 
June 2008, the Veteran stated that he was a gunner during 
World War II.  According to the Veteran, he served in the 
African and Italian campaigns where he was exposed to weeks 
of continuous gun fire with no ear protection.  

In October 2008, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that he was exposed to 
excessive noise while he was a gunner in the military.  
According to the Veteran, no hearing protection was worn.  In 
regard to post-service noise exposure, the Veteran indicated 
that he was exposed to some excessive noise when he worked in 
construction as a carpenter for 15 years.  He reported that 
the onset of his hearing loss began in 1958 and became 
progressively worse.  The Veteran noted that in 2005, the VA 
issued him hearing aids.  

The audiological evaluation revealed that the Veteran had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 55, 65, 
65, 70, and 70 decibels, respectively, with a puretone 
average of 68 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 50, 75, 70, 70, and 80 decibels, with a puretone average 
of 74 decibels.  Speech discrimination percentages were 36 
percent in the right ear and 68 percent in the left ear.  The 
examiner stated that the audiological evaluation indicated a 
predominantly moderate to moderately severe sensorineural 
hearing loss, bilaterally, up to 3,000 Hertz sloping to a 
severe sensorineural hearing loss at the high frequencies.  
The examiner noted that she had reviewed the Veteran's claims 
file and that his service treatment records showed that from 
1942 to 1950, only a whispered test voice was administered 
which were all normal; however, that type of testing was not 
consistent with any high frequencies.  The examiner opined 
that the Veteran's hearing loss was not caused as a result of 
noise exposure while in the military since there was no 
evidence of a hearing loss at the time of discharge or within 
one year after discharge, and the Veteran did not report the 
onset of his hearing loss until 1958, many years after his 
separation from the military.  The examiner also noted that 
the Veteran's type of hearing loss was not a consistent 
pattern with a noise-induced hearing loss.  According to the 
examiner, the current audiological results indicated an 
unchanged hearing since the Veteran's last audiogram was 
performed in January 2008.     

In a statement from the Veteran, dated in April 2009, he 
stated that while he was in the Navy, he served aboard ship 
as a gunner on 20 mm guns.  He indicated that as his crew was 
trying to get soldiers and equipment to shore, his ship was 
under constant fire from the enemy.  According to the 
Veteran, he was never issued ear protection while firing the 
guns.  He reported that after his discharge, he did not work 
in construction, as noted in the October 2008 VA examination 
report.  Rather, the Veteran stated that he worked in a 
woodworking shop as a carpenter.  According to the Veteran, 
he was not exposed to excessive noise in the shop.  After 15 
years, he had to leave the woodworking shop due to arthritis 
in his arms and hands.  He noted that he then worked in the 
real estate department at a bank.  

In a private medical statement from Dr. A.H., dated in April 
2009, Dr. H. stated that Veteran had a longstanding hearing 
loss which started during his military service when he was 
exposed to gunfire.  Over the years, the Veteran's hearing 
had worsened.  According to Dr. H., when the Veteran was 
exposed to loud noise during his military service, there was 
no standard protocol for protecting the ears from noise.  Dr. 
H. indicated that at present, the Veteran needed to wear 
hearing aids in order to communicate.        

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that he participated in the invasion of 
Sicily.  Specifically, he indicated that he was assigned to a 
20 mm gun as a shooter.  According to the Veteran, during the 
invasion, he was exposed to constant gunfire.  He noted that 
in 1946, he was experiencing hearing problems and his wife 
told him that he should see a doctor.  The Veteran stated 
that in the 1950's, he saw a doctor and was given hearing 
aids.          

The Board has reviewed the evidence since the July 2005 
rating action and has determined that the December 2007 
private medical statement from Drs. E.Y.R. and M.L.R., the 
January 2008 and April 2009 private medical statements from 
Dr. A.H., and the October 2008 VA audiological examination 
report, are all new and material evidence.  In the July 2005 
RO decision, one basis for denial of the claim for service 
connection for bilateral hearing loss was that there was no 
evidence showing that the Veteran currently had a bilateral 
hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  However, the claims file now 
contains the October 2008 VA audiological evaluation report 
which shows that the Veteran currently has a bilateral 
hearing loss disability as defined by VA.  See 38 C.F.R. 
§ 3.385.  Given that the claims file now contains evidence 
that the Veteran has a bilateral hearing loss disability for 
VA purposes, such evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.

The Board also notes that another basis for denial of the 
Veteran's claim for service connection for bilateral hearing 
loss was that there was no competent evidence of record which 
linked any current bilateral hearing loss disability to the 
Veteran's period of military service.  However, in the 
December 2007 private medical statement from Drs. E.Y.R. and 
M.L.R., and the January 2008 and April 2009 private medical 
statements from Dr. A.H., the aforementioned physicians all 
link the Veteran's currently diagnosed bilateral hearing loss 
to his in-service noise exposure.  These statements were not 
previously of record and they bear directly and substantially 
on the issue of service connection for bilateral hearing 
loss.  A supportive nexus opinion was not previously of 
record; such evidence raises a reasonable possibility of 
substantiating the service connection claim for service 
connection for bilateral hearing loss.  As such, the 
statements are new and material and serve to reopen the claim 
for service connection for bilateral hearing loss.    


IV.  Service Connection Claim

In view of the Board's decision above, the Veteran's claim 
for service connection for bilateral hearing loss must be 
adjudicated on a de novo basis without regard to the finality 
of the July 2005 rating decision.

In this case, the Veteran maintains that his current 
bilateral hearing loss is related to his period of active 
military service, specifically to his in-service noise 
exposure.  The Veteran notes that he participated in the 
invasion of Sicily as a deck force gunner where he was 
exposed to constant gunfire.  In this regard, the Veteran's 
service records confirm that he participated in the invasion 
of Sicily.  Thus, the Board finds that he is a combat veteran 
who is entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 2002).  Accordingly, the Board finds that the Veteran's 
statements in regard to his noise exposure credible and 
consistent with military service, and that he sustained 
acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  The Board also finds that the Veteran offers a 
credible account that hearing loss of each of his ears began 
in 1946, within a year after his discharge in September 1945.  
While the Veteran is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 - such diagnosis 
is made on the basis of a certified audiological examination 
- he is competent to report what comes to him through his 
senses, to include noticing some degree of hearing loss soon 
after his discharge and the persistence and worsening of his 
hearing deficit thereafter.  Therefore, the Veteran's 
statements provide credible evidence of continuity of 
symptomatology.         

In the instant case, it is not in dispute that the Veteran 
has current bilateral hearing loss.  The audiometric findings 
obtained from the October 2008 VA audiometric examination 
reflect the required thresholds for a finding of hearing 
impairment in both ears under 38 C.F.R. § 3.385.  The 
question remains whether there is competent evidence of a 
nexus between this current bilateral hearing loss disability 
and service, to include in-service noise exposure.      

The record contains conflicting medical opinions with regard 
to whether the Veteran's bilateral hearing loss is related to 
service.  In such a circumstance, the Board must determine 
how much weight should attach to each medical opinion of 
record and to provide adequate reasons and bases upon its 
adoption of one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").  In addition, the Board notes that it 
may place greater weight on one medical opinion over another, 
depending on factors such as reasoning employed and whether 
or not, and the extent to which, the examiner reviewed prior 
clinical records and other evidence.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches").

The examiner from the Veteran's October 2008 VA audiological 
evaluation provided an opinion that weighed against the 
alleged nexus.  After reviewing the Veteran's claims file, 
the examiner opined that because there was no evidence of a 
hearing loss at the time of the Veteran's discharge or within 
one year of discharge, and that the Veteran did not report 
the onset of his hearing until 1958, many years after his 
discharge, it was his opinion that the Veteran's hearing loss 
was not caused as a result of noise exposure during service.  
The examiner also stated that the Veteran's type of hearing 
loss was not a consistent pattern with a noise-inducted 
hearing loss.  However, the Board observes that the VA 
examination was conducted prior the Veteran's April 2010 
Travel Board hearing at which time he testified that he 
initially experienced defective hearing in 1946, which was 
within one year of his discharge.  As previously stated, the 
Board finds the Veteran's testimony credible and competent 
evidence of continuity of symptomatology.      

In contrast, in the private medical statement from Drs. 
E.Y.R. and M.L.R., dated in December 2007, although they 
noted that the Veteran's audiometric evaluation was not 
classic for a noise-inducted hearing loss, they also opined 
that the Veteran's history of exposure to loud noises as a 
deck gunner without the use of ear protection was a possible 
risk factor for hearing loss.  The Board recognizes that this 
opinion is speculative in nature and a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2009).  
However, the evidence of record also includes the private 
medical statements from Dr. A.H., dated in January 2008 and 
April 2009, which support the alleged nexus and are not 
speculative.  In the aforementioned statements, Dr. H. 
clearly linked the Veteran's current bilateral hearing loss 
to his period of military service, specifically to his in-
service noise exposure.     

In this case, the Veteran has provided a credible history of 
bilateral hearing loss since within one year of service 
discharge and his lay statements regarding his noticing some 
degree of bilateral hearing loss over the years since service 
is competent evidence of continuity of symptomatology with 
respect to his claim.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  
The record contains medical opinions that both support and 
weigh against the contended causal relationship that are in 
approximate equipoise. Under these circumstances, the Board 
finds that it is at least as likely as not that the Veteran's 
bilateral hearing loss is linked to in-service noise 
exposure.  With application of the doctrine of reasonable 
doubt, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 3.385, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  The appeal is granted.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


